DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed October 11th, 2021 with respect to claims 1 – 17 have been fully considered and are persuasive.  The rejections of July 9th, 2021 have been withdrawn. 

Reasons for Allowance
Claims 1 – 17 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of claim 1, specifically failing to teach a method for making a carbon nanotube foam comprising forming a suspension wherein particles of a pyrolytic polymer are dispersed and removing the particles of the pyrolytic polymer to produce a CNT foam having cells that correspond to the dimensions of the particles of the pyrolytic polymer. Furthermore, in view of the prior art, these features along with the other limitations listed in claim 1 would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 2 – 17 are allowed for being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743